     Case 1:18-cr-00126-DAD-BAM Document 150 Filed 09/23/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, California 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    HECTOR MADRIZ TORRES

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11     UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00126 DAD

12                      Plaintiff,                    STIPULATION TO CONTINUE
                                                      SENTENCING, ORDER THEREON
13     vs.
                                                      Date: November 2, 2020
14     HECTOR MADRIZ TORRES,                          Time: 10:00 a.m.
                                                      Judge: Hon. Dale A. Drozd
15                      Defendant.

16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel that the sentencing hearing scheduled for September 29, 2020 may be may be continued
20    to November 2, 2020, or another date convenient to the court.
21           Mr. Torres is housed at the Fresno County Jail. A confidential video conference with Mr.
22    Torres was scheduled for September 22, 2020; however, counsel has been advised that Mr.
23    Torres is in medical isolation and, as a result, Mr. Torres is not presently available for
24    confidential communications via video or telephone. This continuance is requested to allow time
25    for defense to communicate confidentially with Mr. Torres, and conduct additional investigation
26    based on the contents of the call. Counsel believes this is necessary for effective sentencing
27    preparation.
28    ///
     Case 1:18-cr-00126-DAD-BAM Document 150 Filed 09/23/20 Page 2 of 2


 1           The parties agree that the delay resulting from this request shall be excluded in the

 2    interest of justice, and for effective defense investigation and preparation, pursuant to 18

 3    U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 4
 5                                                                  McGREGOR W. SCOTT
                                                                    United States Attorney
 6
 7    DATED: September 22, 2020                              By     /s/ Vincenza Rabenn
                                                                    VINCENZA RABENN
 8                                                                  Assistant United States Attorney
                                                                    Attorneys for Plaintiff
 9
10                                                                  HEATHER E. WILLIAMS
                                                                    Federal Defender
11
12    DATED: September 22, 2020                              By     /s/ Eric V. Kersten
                                                                    ERIC V. KERSTEN
13                                                                  Assistant Federal Defender
                                                                    Attorneys for Defendant
14                                                                  HECTOR MADRIZ TORRES

15
16
17                                                 ORDER

18           IT IS SO ORDERED. For the reasons set forth above sentencing is continued to

19    November 2, 2020.

20    IT IS SO ORDERED.

21       Dated:     September 22, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
                                                       -2-
